DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 17 MAR 2022.  The amendment has been entered.
The amendments to the claims, specifications, and drawings are accepted.  These amendments have overcome all previous claim objections, objections to the drawings, and objections to the specification presented in the previous Office Action.
The amendments to the claims have overcome the previous rejections under 35 U.S.C. 112 except for those pertaining to Claims 5 and 13, which are maintained below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 requires “heating a quantity of yttrium aluminum garnet, Ln-(beta-diketonate), where Ln- is an optically active rare-earth material”; Claim 13 requires “heating a quantity of yttrium aluminum garnet”.  Claims 1 and 11 separately require that this heating sublimes the precursor.  The specification never discloses the sublimation of yttrium aluminum garnet (hereinafter YAG) (see e.g. PG 0024, YAG particles are loaded into a deposition chamber; PG 0027, the loaded particles are exposed to e.g. sublimated Nd(TMHD)3).  Therefore, it is unclear if YAG was considered or contemplated as a precursor within the scope of Claims 5 and 13 at the time the invention was filed since the specification does not contemplate sublimation of YAG.  For the purposes of applying art, Examiner will consider any reference that either heats a YAG material or sublimates a Ln-(beta-diketonate) material as reading on the relevant portion of the heating step of Claim 5, and will consider any reference that heats a YAG material as reading on Claim 13.  The heating of the YAG particles need not be confined to heating outside the central chamber.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 requires “wherein heating a quantity of organometallic precursor comprises heating a quantity of yttrium aluminum garnet”.  Yttrium aluminum garnet is a ceramic material, not an organometallic material.  For the purposes of applying art, Examiner will treat references which heat yttrium aluminum garnet as reading on heating an organometallic precursor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park ‘247 (U.S. PGPub 2002/0119247) in view of Detavernier ‘822 (U.S. PGPub 2011/0200822), Clark ‘697 (U.S. PGPub 2007/0237697), and Sandhu ‘429 (U.S. Patent 5,377,429). 
Claim 1 – Park ‘247 teaches a method for forming rare-earth oxide coatings on powder phosphor particles (PG 0030, phosphor particles are stirred into a precursor solution; PG 0006, PG 0013), the method comprising:
Filling a container having a central chamber with a quantity of powder particles (PG 0030 and PG 0038, stirring phosphor particles into a coating solution);
Heating a quantity of precursor (PG 0038, yttrium isopropoxide is heated);
Charging the central chamber with the heated precursor (PG 0038) and causing interaction of the powder particles with the heated precursor to form a first coating on each of the powder particles (PG 0038, coated phosphor particles are formed);
Treating the coated particles with an oxygen-containing gas to modify the first coating to create a different, single coating forming an oxide coating on each of the oxide particles (PG 0038, drying and heat treatment in air; air comprises oxygen; PG 0037, the process forms an oxide-coated phosphor particle).
Park ‘247 does not teach or suggest the following limitations of Claim 1:
Wherein heating a quantity of precursor further requires that the precursor is contained within a bubbler, the bubbler being independent of the container.
Wherein heating a quantity of precursor sublimes the precursor.
Feeding a quantity of carrier gas into the bubbler and mixing the quantity of carrier gas with the heated precursor within the bubbler to form a mixture of heated precursor/carrier gas.
Wherein the central chamber is charged with the heated precursor/carrier gas.
Wherein the interaction of the powder particles and the heated precursor/carrier gas is caused by rotational movement of the chamber to cause tumbling of the powder particles.
Wherein the formed first coating is a monolayer coating.
Removing the heated precursor/carrier gas from the central chamber and charging the central chamber with a O2/O3 gas under a plasma.
Causing further movement of the central chamber to produce interaction of the O2/O3 gas with the first monolayer coating on each powder particle to modify the first monolayer coating to create a different, single monolayer coating forming an oxide coating on each of the powder particles.
Wherein the different, single monolayer coating forms a dopant for the powder particles.
Park ‘247 discloses that the phosphor particles may be e.g. sulfide phosphor particles or oxide phosphor particles (PG 0011).  Park ‘247 teaches that an advantage of the coating method is that it produces particles that are free or substantially free of bridging or agglomeration between the particles (PG 0034).
Detavernier ‘822 teaches methods for coating e.g. particle or powder materials using ALD methods (Abstract, PG 0049) which advantageously produce coated particles while preventing the agglomeration of said particles (PG 0061).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Park ‘247 to replace the coating method of Park ‘247 with the coating method of Detavernier ‘822, as Park ‘247 wants to apply coatings to powder particles while preventing their agglomeration and Detavernier ‘822 teaches a method for applying coatings to powder particles which advantageously prevents their agglomeration.
The coating method of Detavernier ‘822 addresses the following limitations of Claim 1 (element references to Figure 2):
Filling a container having a central chamber with a quantity of powder particles (PG 0049, powder particles to be coated; PG 0050, a dielectric tube 112 which contains the e.g. powder particles).
Heating a quantity of precursor (PG 0064, precursors may be heated into the gas phase).
Charging the central chamber with the heated precursor (PG 0064) and causing rotational movement of the chamber to cause tumbling of the powder particles, to produce an interaction of the powder particles with the heated precursor within the container (PG 0050, PG 0061, PG 0076) to form a first monolayer coating on each of the powder particles (PG 0055).
Removing the heated precursor from the central chamber (PG 0065) and charging the central chamber with a gas under a plasma (PG 0065, oxygen; PG 0067, plasma generation means; PG 0080, use of oxygen plasma to oxidize a previously formed monolayer).
Causing further movement of the central chamber to produce interaction of the gas with the first monolayer coating on each powder particle to modify the first monolayer coating to create a different, single monolayer coating forming an oxide coating on each of the powder particles (PG 0076, tumbling occurs while particles are exposed to precursors; PG 0080, use of oxygen plasma to oxidize a previously formed monolayer).
The combination of Park ‘247 / Detavernier ‘822 does not expressly propose precursors suitable for forming rare-earth oxide coatings (as desired by Park ‘247) by ALD methods as suggested by Detavernier ‘822, nor does it disclose a combined .  Detavernier ‘822 is generically open to the formation of oxide coatings at PG 0053 and to the use of oxygen plasma for the purpose (PG 0065, 0067, 0080).  Clark ‘697 teaches a method of forming rare-earth oxide films (PG 0085-0090).  The method comprises plasma-enhanced ALD deposition of rare-earth precursors with exposure to an oxygen-containing plasma, inclusive of oxygen/ozone mixed plasma (PG 0085).  Clark ‘697 teaches a large number of rare-earth precursors suitable for ALD deposition processes (PG 0038-0053), inclusive of yttrium isopropoxide (PG 0039, Y(O(iPr))3).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the method of Park ‘247 / Detavernier ‘822 to use e.g. yttrium isopropoxide and oxygen/ozone plasma to form a rare-earth oxide film as suggested by Clark ‘697, as Park ‘247 wants to form e.g. yttrium oxide films on phosphor particles using yttrium isopropoxide as a precursor, Detavernier ‘822 discloses generally ALD methods for forming metal films on particles or powders inclusive of plasma oxidation of said films, and Clark ‘697 teaches that rare-earth precursors inclusive of yttrium isopropoxide and plasmas derived from oxygen/ozone combinations are suitable ALD precursors for forming rare-earth oxide films, e.g. yttrium oxide films, on substrates.  Examiner further notes that Clark ‘697 discloses separate process material supply systems (Figure 1A elements 40 and 42, PG 0028) which are disclosed outside the deposition chamber (Figure 1A element 10).
Sandhu ‘429 teaches generally that in metalorganic CVD processes, desirable precursors are generally solids (Column 1 Lines 57-60) and that for them to be suitably used, the precursors need to be sublimed (Column 1 Lines 60-65).  Sandhu ‘429 then discloses a method and apparatus for the sublimation of solid metalorganic precursors to use them successfully in CVD operations (Column 2 Line 66 – Column 3 Line 20 generally).  Sandhu ‘429 teaches an advantage to the method disclosed therein, namely a constant sublimation rate for the precursor (Column 7 Lines 2-7).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Park ‘247 / Detavernier ‘822 / Clark ‘697 to include sublimation means and methods suggested by Sandhu ‘429 as means to introduce precursors in the deposition method of Detavernier ‘822, as Park ‘247 wants to apply coatings to powder particles while preventing their agglomeration, Detavernier ‘822 teaches a method for applying coatings to powder particles which advantageously prevents their agglomeration including supplying precursor gases to a reaction chamber for vapor deposition, and Sandhu ‘429 teaches specific means for advantageously supplying gaseous precursors to a reaction chamber for vapor deposition.  Sandhu ‘429 more specifically discloses the following limitations of Claim 1:
Heating a quantity of precursor to sublime the precursor (Column 6 Lines 38-57).
Mixing a quantity of carrier gas with the heated precursor to form a mixture of heated precursor/carrier gas (Column 6 Line 58 – Column 7 Line 7; note that this re-sublimates the heated precursor.).
Charging the reaction chamber with the heated precursor/carrier gas (Column 6 Lines 61-65) to form a first coating (Column 6 Lines 61-65, supplying of the gas to an e.g. CVD reactor).
Regarding the requirement of a bubbler independent of the chamber, Clark ‘697 discloses separate process material supply systems (Figure 1A elements 40 and 42, PG 0028) which are disclosed outside the deposition chamber (Figure 1A element 10) and further discloses that solid rare-earth precursors may be contained in bubblers as part of the process material supply systems to introduce the rare-earth precursor to the process chamber (PG 0034).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Park ‘247 / Detavernier ‘882 / Clark ‘697 / Sandhu ‘429 to use bubblers as suggested in Clark ‘697 with the process of Sandhu ‘429 to provide the rare-earth precursor to the chamber, as Sandhu ‘429 wants to sublime solid precursor into a deposition chamber and Clark ‘697 teaches that bubblers are acceptable containers for introduction of solid precursors into deposition chambers.
In the absence of a specific limitation as to how the different, single monolayer coating forms a dopant for the powder particles, Examiner finds that the powder particles comprise single monolayer coatings of a material different from the core material and therefore, these coatings are commensurate with a dopant as claimed herein.
Claim 2 – Park ‘247 / Detavernier ‘882 / Clark ‘697 / Sandhu ‘429 renders obvious the method of Claim 1, wherein the oxide coating comprises a rare-earth oxide coating (Park ‘249 PG 0012, yttrium oxide is defined as a rare-earth coating specifically).
Claim 8 – Park ‘247 / Detavernier ‘882 / Clark ‘697 / Sandhu ‘429 renders obvious the method of claim 1, wherein mixing a quantity of carrier gas with the heated precursor comprises mixing a quantity of argon with the heated precursor (Sandhu ‘429 Column 6 Line 60, carrier gas; Sandhu ‘429 Column 4 Line 68 – Column 5 Line 2, argon rendered obvious as carrier gas).  
Claim 9 – Park ‘247 / Detavernier ‘882 / Clark ‘697 / Sandhu ‘429 renders obvious the method of claim 1, wherein causing movement of the chamber to cause interaction of the powder particles with the heated precursor/carrier gas comprises rotating the chamber continuously (Detavernier ‘822 PG 0050, 0076).  
Claim 10 – Park ‘247 / Detavernier ‘882 / Clark ‘697 / Sandhu ‘429 renders obvious the method of claim 1, wherein causing further movement of the central chamber to produce interaction of the O2/O3 gas with the first monolayer coating on each powder particle comprises causing rotation of the cylinder in the chamber continuously (Detavernier ‘822 PG 0050, 0076 for rotation of the cylinder e.g. dielectric tube; Detavernier ‘822 PG 0056 for disclosure that rotatable dielectric tube 112 is disposed within reaction unit 110, analogous to the chamber as claimed).

Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Park ‘247 / Detavernier ‘822 / Clark ‘697 / Sandhu ‘429 as applied to Claim 1, and further in view of Tamatani ‘081 (U.S. PGPub 5,289,081).  Binnemans (“Lanthanide-Based Luminescent Hybrid Materials”, Koen Binnemans, Chem. Rev. 2009, 109, 4283-4374, accessed online 16 DEC 2021, printout attached) is cited as evidence of material properties of specific precursors selected from Clark ‘697 in Claim 3.  Gordon (“Overview of ALD Precursors and Reaction Mechanisms”, Roy Gordon, 2011, accessed online 15 NOV 2021, printout attached) is cited as evidence of material properties of specific precursors cited by Clark ‘697 in Claim 4.
Claim 3 - Park ‘247 / Detavernier ‘882 / Clark ‘697 / Sandhu ‘429 renders obvious the method of claim 1, but does not expressly teach or suggest wherein heating a quantity of precursor comprises heating a quantity of optically active organometallic precursor.
Tamatani ‘081 is drawn to a fluorescent lamp with phosphor particles therein (e.g. Column 3 Lines 30-38).  Tamatani ‘081 recognizes that the phosphor can degrade over time due to interaction with materials in the lamp atmosphere (e.g. Column 2 Lines 18-25).  Tamatani ‘081 teaches that a formation of an oxide coating over the phosphor particles is known to reduce this chemical degradation of the phosphor (Column 5 Lines 57-60, Column 11 Lines 35-61).  This teaching is inclusive of rare-earth oxides (Column 11 Lines 50-56), and the reference discloses neodymium oxides as suitable for the purpose (Column 8 Line 60, Claims 1, 8, 15).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Park ‘247 / Detavernier ‘882 / Clark ‘697 / Sandhu ‘429 to select neodymium oxide as a protective coating for the phosphor particles of Park ‘247 as suggested by Tamatani ‘081, as Park ‘247 wants to provide a rare-earth oxide coating for phosphor particles to protect them from chemical degradation and Tamatani ‘081 teaches that neodymium oxide is known to protect phosphors from chemical degradation (e.g. blackening by absorption of other elements) in fluorescent applications.
With the selection of neodymium oxide rendered obvious by Tamatani ‘081, Clark ‘697 PG 0043 discloses that Nd(THD)3 is a suitable ALD rare-earth oxide precursor.   Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Park ‘247 / Detavernier ‘882 / Clark ‘697 / Sandhu ‘429 / Tamatani ‘081 to select Nd(THD)3 as a neodymium ALD precursor as disclosed by Clark ‘697, since Park ‘247 wants a rare-earth oxide coating to protect phosphors from chemical degradation, Tamatani ‘081 teaches that neodymium oxide protects phosphors from chemical degradation, and Clark ‘697 teaches that Nd(THD)3 is a suitable neodymium source for depositions.  Clark ‘697 PG 0054 shows that THD in Clark ‘697 is equivalent to TMHD in the instant application and hereinafter THD will be referred to as TMHD to match the application.
Regarding the requirement to heat an optically active precursor, Binnemans discusses the luminescent properties of rare-earth ions (Page 4283) Binnemans further teaches that Nd3+ has near-infrared luminescence properties (Page 4284), that 2,2,6,6-tetramethyl-3,5-heptanedione ligands are known for use in lanthanide complexes (Page 4288, Table 2 and paragraph bridging left and right columns; this particular ligand is the same as TMHD in the instant application), and that the tris complexes of neodymium(III) can express visible or near-infrared emissions (Page 4288, bridging left and right columns).  Binnemans also teaches that the luminescent properties of the lanthanide ions are largely independent of the environment of a given lanthanide ion (Page 4283).  Therefore, Examiner finds that based on the teachings of Binnemans, Nd(TMHD)3 is an optically active precursor since neodymium(III) ions possess near-infrared luminescence properties, neodymium(III) tris complexes possess visible and near-infrared emission properties, and Nd(TMHD)3 contains Nd(III) and is a neodymium(III) tris complex within the definitions of Binnemans.
Claim 4 - Park ‘247 / Detavernier ‘822 / Sandhu ‘429 / Clark ‘597 / Tamatani ‘081 renders obvious the method of claim 3, wherein heating a quantity of organometallic precursor comprises heating a quantity of Nd(TMHD)3 material within the bubbler until the precursor material sublimes (Clark ‘597 PG 0043 for the specific precursor; Sandhu ‘429 Column 6 Line 38 – Column 7 Line 7 for the sublimation of solid metalorganic precursors).  Gordon is herein cited as evidence that Nd(TMHD)3 is a precursor which is generally a solid with a high melting temperature (Page 34) and would therefore be sublimable by the process of Sandhu ‘429 Column 6 Line 38 – Column 7 Line 7.
Claim 6 - Park ‘247 / Detavernier ‘822 / Sandhu ‘429 / Clark ‘597 renders obvious the method of claim 1, but does not expressly teach or suggest wherein: heating a quantity of precursor within the bubbler comprises heating a quantity of Nd(TMHD)3 material; and producing interaction of the O2/O3 gas with the first monolayer coating produces a Nd2O3 monolayer on each of the powder particles.
Tamatani ‘081 is drawn to a fluorescent lamp with phosphor particles therein (e.g. Column 3 Lines 30-38).  Tamatani ‘081 recognizes that the phosphor can degrade over time due to interaction with materials in the lamp atmosphere (e.g. Column 2 Lines 18-25).  Tamatani ‘081 teaches that a formation of an oxide coating over the phosphor particles is known to reduce this chemical degradation of the phosphor (Column 5 Lines 57-60, Column 11 Lines 35-61).  This teaching is inclusive of rare-earth oxides (Column 11 Lines 50-56), and the reference discloses neodymium oxides as suitable for the purpose (Column 8 Line 60, Claims 1, 8, 15).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Park ‘247 / Detavernier ‘882 / Clark ‘697 / Sandhu ‘429 to select neodymium oxide as a protective coating for the phosphor particles of Park ‘247 as suggested by Tamatani ‘081, as Park ‘247 wants to provide a rare-earth oxide coating for phosphor particles to protect them from chemical degradation and Tamatani ‘081 teaches that neodymium oxide is known to protect phosphors from chemical degradation (e.g. blackening by absorption of other elements).
With the selection of neodymium oxide rendered obvious by Tamatani ‘081, Clark ‘697 PG 0043 discloses that Nd(TMHD)3 is a suitable ALD rare-earth oxide precursor.   Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Park ‘247 / Detavernier ‘882 / Clark ‘697 / Sandhu ‘429 / Tamatani ‘081 to select Nd(TMHD)3 as a neodymium ALD precursor as disclosed by Clark ‘697, since Park ‘247 wants a rare-earth oxide coating to protect phosphors from chemical degradation, Tamatani ‘081 teaches that neodymium oxide protects phosphors from chemical degradation, and Clark ‘697 teaches that Nd(TMHD)3 is a suitable neodymium source for depositions.
Once Nd(TMHD)3 is selected as the rare-earth precursor, Clark ‘697 teaches exposure of the rare-earth precursor gas to a plasma derived from oxygen and ozone (PG 0085); when combined with the selected precursor, the Nd precursor will be oxidized to Nd2O3 since the Nd precursor is trivalent).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park ‘247 / Detavernier ‘882 / Clark ‘697 / Sandhu ‘429 as applied to claim 1 above, and further in view of Tamatani ‘081 and Winkler ‘809 (U.S. PGPub 2010/0264809).  Binnemans is cited as evidence of material properties of specific precursors selected from Clark ‘697.  “Transition Metal” (https://www.britannica.com/print/article/602775 accessed online 17 NOV 2021, printout attached) is cited as evidence that the lanthanoid elements are transition elements.
Claim 5 - Park ‘247 / Detavernier ‘882 / Clark ‘697 / Sandhu ‘429 renders obvious the method of claim 1, but does not expressly teach or suggest therein wherein heating a quantity of precursor comprises heating a quantity of yttrium aluminum garnet (YAG) and Ln-(beta-diketonate), where Ln- is an optically active rare-earth material.
Tamatani ‘081 is drawn to a fluorescent lamp with phosphor particles therein (e.g. Column 3 Lines 30-38).  Tamatani ‘081 recognizes that the phosphor can degrade over time due to interaction with materials in the lamp atmosphere (e.g. Column 2 Lines 18-25).  Tamatani ‘081 teaches that a formation of an oxide coating over the phosphor particles is known to reduce this chemical degradation of the phosphor (Column 5 Lines 57-60, Column 11 Lines 35-61).  This teaching is inclusive of rare-earth oxides (Column 11 Lines 50-56), and the reference discloses neodymium oxides as suitable for the purpose (Column 8 Line 60, Claims 1, 8, 15).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Park ‘247 / Detavernier ‘882 / Clark ‘697 / Sandhu ‘429 to select neodymium oxide as a protective coating for the phosphor particles of Park ‘247 as suggested by Tamatani ‘081, as Park ‘247 wants to provide a rare-earth oxide coating for phosphor particles to protect them from chemical degradation and Tamatani ‘081 teaches that neodymium oxide is known to protect phosphors from chemical degradation (e.g. blackening by absorption of other elements) in fluorescent applications.
With the selection of neodymium oxide rendered obvious by Tamatani ‘081, Clark ‘697 PG 0043 discloses that Nd(TMHD)3 is a suitable ALD rare-earth oxide precursor.   Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Park ‘247 / Detavernier ‘882 / Clark ‘697 / Sandhu ‘429 / Tamatani ‘081 to select Nd(TMHD)3 as a neodymium ALD precursor as disclosed by Clark ‘697, since Park ‘247 wants a rare-earth oxide coating to protect phosphors from chemical degradation, Tamatani ‘081 teaches that neodymium oxide protects phosphors from chemical degradation, and Clark ‘697 teaches that Nd(TMHD)3 is a suitable neodymium source for depositions.
Regarding the requirement to heat an optically active precursor comprising a optically active rare-earth material as a beta-diketonate, Binnemans discusses the luminescent properties of rare-earth ions (Page 4283) Binnemans further teaches that Nd3+ has near-infrared luminescence properties (Page 4284), that 2,2,6,6-tetramethyl-3,5-heptanedione ligands are known for use in lanthanide complexes (Page 4288, Table 2 and paragraph bridging left and right columns; this particular ligand is the same as TMHD in the instant application and is disclosed as a beta-diketone ligand in Table 2), and that the tris complexes of neodymium(III) can express visible or near-infrared emissions (Page 4288, bridging left and right columns).  Binnemans also teaches that the luminescent properties of the lanthanide ions are largely independent of the environment of a given lanthanide ion (Page 4283).  Therefore, Examiner finds that based on the teachings of Binnemans, Nd(TMHD)3 is an optically active precursor since neodymium(III) ions possess near-infrared luminescence properties, neodymium(III) tris complexes possess visible and near-infrared emission properties, and Nd(TMHD)3 contains Nd(III) and is a neodymium(III) tris complex within the definitions of Binnemans.
Regarding the specific selection of YAG particles, Park ‘247 is open to oxide phosphor particles generally (PG 0011).  Winkler ‘809 is drawn to the preparation of coated phosphors (PG 0001) and discloses, by way of non-limiting example, that YAG particles (which are oxide particles; PG 0022, e.g. PG 0062) are suitably coated with metal oxide coatings, e.g. transition metal coatings (PG 0008, 0016), which beneficially produce coated phosphor particles with controlled emissive properties (PG 0049).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Park ‘247 / Detavernier ‘882 / Clark ‘697 / Sandhu ‘429 / Tamatani ‘081 to use YAG particles in the coating process of Detavernier ‘822 as suggested by Winkler ‘809, as Park ‘247 wants to coat oxide phosphor particles with specific metal oxide coatings, Detavernier ‘822 teaches an alternate method of coating to obtain the same benefit as Park ‘247, and Winkler ‘809 teaches that YAG particles may suitably be coated with transition metal oxide coatings to obtain phosphors having controlled emissive properties.  Examiner cites “Transition Metal” as evidence that the lanthanoid and actinoid metals are considered transition metal elements (specifically inner transition series); therefore the neodymium oxide coatings contemplated by Clark ‘697 would be applicable to the YAG particles of Winkler ‘809. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park ‘247 / Detavernier ‘882 / Clark ‘697 / Sandhu ‘429 as applied to Claim 1, and further in view of Winkler ‘809 and Galvez ‘236 (U.S. PGPub 2012/0025236).  “Transition Metal” is cited as evidence that the lanthanoid elements are transition elements.
Claim 7 – Park ‘247 / Detavernier ‘882 / Clark ‘697 / Sandhu ‘429 renders obvious the method of claim 1, but does not fairly teach or suggest sintering the powder particles after creating the different monolayer coating on the powder particles.  Park ‘247 is open to oxide phosphor particles generally (PG 0011).
Winkler ‘809 is drawn to the preparation of coated phosphors (PG 0001) and discloses, by way of non-limiting example, that YAG particles (which are oxide particles; PG 0022, e.g. PG 0062) are suitably coated with metal oxide coatings, e.g. transition metal coatings (PG 0008, 0016), which beneficially produce coated phosphor particles with controlled emissive properties (PG 0049).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Park ‘247 / Detavernier ‘882 / Clark ‘697 / Sandhu ‘429 to use YAG particles in the coating process of Detavernier ‘822 as suggested by Winkler ‘809, as Park ‘247 wants to coat oxide phosphor particles with specific metal oxide coatings, Detavernier ‘822 teaches an alternate method of coating to obtain the same benefit as Park ‘247, and Winkler ‘809 teaches that YAG particles may suitably be coated with transition metal oxide coatings to obtain phosphors having controlled emissive properties.  Examiner cites “Transition Metal” as evidence that the lanthanoid and actinoid metals are considered transition metal elements (specifically inner transition series); therefore the lanthanoid oxide coatings contemplated by Clark ‘697 would be applicable to the YAG particles of Winkler ‘809. 
The combined references render obvious the selection of YAG:Ce particles as the phosphor powder particles (Winkler ‘809 PG 0061-0062).  Galvez ‘236 is drawn to the manufacture of light emitting diode substrates (PG 0032).  The substrate further comprises a dome of ceramic material comprising YAG:Ce particles, which are desirably sintered with alumina to form the dome which emits light when energized (PG 0032-0034).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Park ‘247 / Detavernier ‘882 / Clark ‘697 / Sandhu ‘429 / Winkler ‘809 to further process the particles by e.g. sintering as suggested by Galvez ‘236, as the combined references want to form coated phosphor particles inclusive of YAG:Ce particles and Galvez ‘236 teaches that YAG:Ce phosphor particles can desirably be sintered to form light-emitting diode elements.

Allowable Subject Matter
Claims 11, 12, and 14-18 are allowed.  Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As regards Claim 11, the references cited above in the rejections of Claims 1-10 are held to be the closest prior art.  These references, in providing the teachings detailed above, are held to teach all limitations of Claim 11 except the final limitation as claimed.  The collected references presented above, alone or in combination, do not fairly teach or suggest a process wherein nano-powder particles, after having been coated with monolayer coatings of rare-earth oxide dopant material, are sintered to incorporate the rare-earth oxide dopant coating into a crystal lattice structure of the host nano-powder material.  The previously relied upon sintering reference does not disclose the incorporation of the rare-earth oxide material into the nano-powder crystal lattice.
Examiner cites Winkler ‘809 PG 0027-0034 for teachings of conventional ways to form rare-earth doped precursors, relying on liquid-based formation methods.
Examiner further cites Rabinovitch ‘037 (U.S. PGPub 2007/0182037).  This reference discusses the formation of neodymium doped YAG particles, which read upon the scope of Claims 11-18 as presented.  However, Rabinovitch ‘037 details that the Nd dopant material is incorporated as an organic salt of the dopant ion, which is included in the particulate forming mixture to directly dope the element into the particle structure (e.g. PG 0034-0037) following oxidative calcination of the particles (PG 0046-0047).  This is distinctly different from the claimed invention in that no coating is formed on pre-existing particles and then doped into them.
Examiner has not found a reference or combination of references, alone or in combination with the references cited above, which teach every limitation of Claim 11.  Therefore, Claim 11 is allowed.  Claims 12 and 14-18 properly depend from Claim 11 and therefore are also allowed.  Claim 13 properly depends from Claim 11 and is therefore held to contain the same allowable subject matter but is presently subject to a rejection under 35 U.S.C. 112(b).

Response to Arguments
Applicant’s arguments, see Remarks, filed 17 MAR 2022, with respect to the objections to the claims, specifications, and drawings have been fully considered and are persuasive.  The objections based on these matters have been withdrawn.  As indicated above, the submitted amendments with regards to these objections have been held to overcome the listed objections.
Certain of Applicant’s arguments, see Remarks, filed 17 MAR 2022, with respect to previous rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejections of Claims 1-4, 6-12, and 14-18 under 35 U.S.C. 112 has been withdrawn.   The submitted elements to the claims overcome the previous rejections of the listed claims.  Examiner discusses the remaining 35 U.S.C. 112 rejections of Claims 5 and 13 below.
The remainder of Applicant's arguments filed 17 MAR 2022 have been fully considered but they are not persuasive.
Applicant argues (Page 14) that the amendments overcome the rejections of Claims 5 and 13 under 35 U.S.C. 112.  Examiner respectfully disagrees.
The first remaining rejection is drawn to Claims 5 and 13 and revolves around the heating of YAG.  Claims 1 and 11, from which Claims 5 and 13 respectively depend, require the sublimation of the precursor which in Claims 5 and 13 comprises YAG.  The specification never discloses the sublimation of YAG (see e.g. PG 0024, YAG particles are loaded into a deposition chamber; PG 0027, the loaded particles are exposed to e.g. sublimated Nd(TMHD)3).  Therefore, it is unclear if YAG was considered or contemplated as a precursor within the scope of Claims 5 and 13 at the time the invention was filed since the specification does not contemplate sublimation of YAG.
The second remaining rejection is drawn to Claim 13, which requires “wherein heating a quantity of optically active precursor to form an organometallic precursor comprises heating a quantity of yttrium aluminum garnet, Ln-(beta-diketonate)…”.  YAG is a ceramic material, not an organometallic material.
Applicant argues (Pages 14-16) that the cited references do not teach every limitation of Claim 1 as amended.  Examiner respectfully disagrees.  The limitations specifically argued by Applicant at Pages 14-16 are taught by the combination of Clark ‘697 and Sandhu ‘429 (Clark ‘697 teaches bubblers as a source of solid precursors for vapor deposition at PG 0028; Sandhu ‘429 teaches introduction of a carrier gas to a solid precursor to sublime it for transportation to a deposition chamber at Column 6 Lines 38-65.  The mixture of carrier gas and heated precursor occurs before the mixture is introduced to the deposition chamber.)
Applicant argues (Page 16) that the specific advantage of the method of Claim 1 is not taught or suggested by the cited references.  Examiner notes that Sandhu ‘429 teaches that a known advantage of the sublimation method taught therein is the formation of a constant sublimation rate (Column 7 Lines 2-7).  In response to applicant's argument that the method of Claim 1 enables monolayer rare-earth coatings of a highly controllable thickness to be formed on the powder particles, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant does not separately argue the dependent claims apart from dependency from Claim 1 (Pages 16-17).  As Claim 1 is not held as allowable, claims dependent therefrom cannot be held as allowable on that basis.  In the absence of specific arguments showing how the limitations of the dependent claims overcome the references of record, Examiner maintains the propriety of the rejections of the dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/Examiner, Art Unit 1712         

/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712